Citation Nr: 1339286	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  11-15 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center 
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1971.  The Veteran died in March 2003.  The appellant is the Veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  

In October 2011, the appellant testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

Subsequent to the statement of the case, the appellant submitted additional evidence accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  Thus, this evidence is accepted for inclusion in the record on appeal.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A January 2005 rating decision denied entitlement to service connection for the cause of the Veteran's death and the decision was not appealed.

2.  Some of the evidence received since the last final decision is new and material and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2005 rating decision in which the RO denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received and the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



New and Material Evidence

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that all due process, to include VA's duty to assist, has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Bernard v. Brown, 4 Vet. App. 384 (1993).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In June 2004, the appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death.  The claim was denied by a January 2005 rating decision.  The appellant was provided notification of the decision and a copy of the rating decision.  The appellant submitted a timely notice of disagreement and a statement of the case was issued in March 2005.  The appellant did not appeal.  The January 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.


In April 2010, the appellant filed a petition to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  

The evidence associated with the claims file at the time of the January 2005 rating decision included the Veteran's service treatment records, service personnel records, the appellant's statements, and the Veteran's certificate of death.  The certificate of death listed the immediate cause of death as squamous cell carcinoma of the right lower lung.  In a statement, the appellant asserted that she believed the Veteran was exposed to Agent Orange and the exposure caused his lung cancer.  The service personnel records showed that the Veteran served in Korea from January 1967 to December 1967.  

In the January 2005 rating decision, the RO denied the appellant's claim as there was no evidence that the Veteran served in Vietnam and he did not serve in Korea during the requisite time period during which herbicides were used along the Korean demilitarized zone (DMZ).  The RO explained that the appellant could submit evidence of exposure to herbicides used in Vietnam.  The RO denied the claim as the evidence failed to show that his death was related to military service.  

Evidence received after the January 2005 rating decision includes the appellant's statements and hearing testimony, an amended certificate of death, photographs of the Veteran in Korea, VA treatment records, and a response from the National Personnel Records Center (NPRC) as to whether the Veteran was exposed to herbicides or had service in Vietnam.  

The amended certificate of death shows that the Veteran's immediate cause of death remained listed as squamous cell carcinoma of the right lower lung.  However, Type II diabetes mellitus was added as a contributing condition to the Veteran's death.  This amended certificate of death is new and material evidence and raises the reasonable possibility of substantiating the claim as Type II diabetes mellitus was not of record at the time of the prior denial.  Again, the Court has determined that the requirement of the new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  Therefore, the Board finds that the amended certificate of death is new and material evidence and the claim for service connection for the cause of the Veteran's death is reopened.  38 C.F.R. § 3.156(a).  Remand is required prior to de novo adjudication of the claim by the Board and will be addressed below.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for the cause of the Veteran's death is reopened.


REMAND

Here, the rating decision on appeal and the statement of the case denied reopening the claim for service connection for the cause of the Veteran's death because the evidence did not constitute new and material evidence.  The appellant's reopened claim for entitlement to service connection for the cause of the Veteran's death has not been adjudicated by the AOJ in the first instance.  Due process mandates that this matter be remanded.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Board considered whether to request a VA medical opinion as to the cause of the Veteran's death.  The general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The appellant contends that the Veteran's cause of death was related to exposure to Agent Orange during the Veteran's service along the DMZ in Korea.  However, the evidence shows that the Veteran did not serve in Korea during the requisite time period in which herbicides were used in or near the Korean DMZ.  See 38 C.F.R. § 3.307 (6)(iv).  The appellant did not assert that the Veteran had any other instances of exposure during his period of active service.  The service treatment records are absent for any documentation related to Type II diabetes mellitus or squamous cell carcinoma.  The evidence, including the statements of record, do not indicate or suggest any continuity of symptomatology and there is no competent evidence relating the Veteran's cause of death to active service.  Again, the appellant is not considered competent to address the complex medical question as to whether the Veteran's cause of death was etiologically related to his period of active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, a medical opinion is not required as there is no reasonable possibility that a medical opinion would aid in substantiating her claim.  38 U.S.C.A. § 5103A(a).

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim of entitlement to service connection for the cause of the Veteran's death on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and afford the appellant the opportunity to respond.  Thereafter, return the case to the Board, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


